Citation Nr: 1216037	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to rheumatoid arthritis and an acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as peptic ulcer disease), to include as secondary to rheumatoid arthritis.

3.  Entitlement to an initial compensable rating for rheumatoid arthritis.

4.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to July 1965.  He received an honorable discharge for a period of active service from November 1954 to December 1963; however, he received a dishonorable discharge for a period of active service from December 1963 to July 1965.  As such, VA compensation is prohibited for any disease or injuries related to his latter period of service.  See 38 C.F.R. § 3.312 (2011).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared and testified at a personal hearing in August 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

In an Administrative Decision issued in September 2006, the RO determined that the Veteran's dishonorable discharge for his period of active service from December 1963 to July 1965 was a bar to receipt of VA benefits for any disabilities related to such service.  See 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.312.  The Veteran did not initiate an appeal with respect to this Administrative Decision, and it is now final.

This appeal was previously before the Board in November 2010.  The Board denied claims of entitlement to service connection for tinnitus and bilateral hearing loss, and, following the Veteran's withdrawal request, dismissed claims of entitlement to aortic dissection and alcoholism.   The Board remanded the current claims on appeal so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension, to include as secondary to rheumatoid arthritis; entitlement to service connection for a gastrointestinal disorder (claimed as peptic ulcer disease), to include as secondary to rheumatoid arthritis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the evidence does not show the Veteran has active rheumatoid/palindromic arthritis.

2.  For the entire period on appeal, the evidence does not show the Veteran's inactive rheumatoid/palindromic arthritis involved loss of motion of a major joint or group of joints to a compensable degrees; nor does the evidence show that the Veteran had noncompensable loss of motion of a major joint or group of joints with swelling, muscle spasms or objective evidence of painful motion.

CONCLUSION OF LAW

1.  The criteria for an initial compensable disability rating for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201, 5112, 5228, 5229, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As service connection, an initial rating, and an effective date have been assigned for rheumatoid arthritis, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, the Veteran was afforded an opportunity to appear at a hearing before the undersigned Acting Veterans Law Judge in August 2010.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103. 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and service personnel records have been obtained as have VA outpatient treatment records.  With respect to the Veteran's increased rating claim VA examinations were conducted in September 2006, April 2009 and January 2011.  During the examinations the examiners were provided the Veteran's claims file for review, took down his medical history, and reached conclusions based on his examination that are consistent with the record.  Therefore, the examinations are adequate.  

The Veteran has contended that he was treated at Select One Specialty Hospital in Denver, Colorado, for his claimed disabilities.  In response to a request for these records, however, this facility notified the RO in September 2005 that the Veteran had not been a patient there and no records were available. 

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record.  The Board has considered such statements carefully and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2011). 

The Veteran's appeal for higher ratings stems from rating decisions that granted entitlement to service connection and initial ratings.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a disorder due to a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's service-connected rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned. 

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. 

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Factual Background and Analysis

A May 2005 VA treatment record showed the Veteran had been previously treated with Vioxx for his "chronic arthritis" involving his ankles, wrists, hands, and neck.  He had recently switched from Vioxx to a multivitamin, which he reported "helped a lot."

A September 2006 x-ray of the Veteran's left hand found no radiographic evidence of rheumatoid arthritis.  He had moderate to severe osteoarthritis of the second through fifth distal interphalangeal joints.

Also in September 2006, the Veteran was afforded a VA examination.  He complained of finger and hand pain in the past 5 to 10 years, especially with use of a computer.  He stated he had daily pain and aching in his fingers and hands, with daily mild flare-ups.  He had never worn a hand brace, and denied flare ups of pain in his feet or ankles.  

On physical examination the Veteran had a full range of motion of his ankles and wrists.  His hands appeared to be within normal limits.  He had full flexion and extension of all fingers, no lateral deviation of his fingers, and was able to easily touch the tip of his thumb to the surface of his palm and to the tips of his fingernails.  He had full fist closing bilaterally.  The examiner noted the Veteran had no loss of range of motion due to pain, weakness, fatigue, incoordination or instability.  Laboratory results were negative for rheumatoid factor.  The examiner also noted that x-rays revealed evidence of degenerative arthritis, but no findings suggestive of rheumatoid arthritis.

In February 2007, the Veteran complained of shoulder pain and felt that it was a flare-up of his rheumatoid arthritis.  He was, however, assessed with subacromial bursitis/rotator cuff tendinitis.

In February 2009, the Veteran was afforded a VA examination in conjunction with a claim for a knee condition.  He reported his knee pain began after he was hospitalized for an abdominal aortic aneurysm in 2004.  He stated he became physically weak, his left knee "gave out" on him, and he fell and hit his left knee.  On physical examination, he had a full range of motion of both knees without pain.  With repetition there was no change in pain or range of motion bilaterally.  He was diagnosed with degenerative joint disease of the bilaterally knees by x-ray evidence.  The examiner opined that the Veteran's current knee strain was not related to his rheumatoid arthritis or palindromic arthritis.  He had a negative rheumatoid factor, and he was diagnosed with palindromic arthritis in service 57 years prior to his knee complaints.  The examiner felt there was a clear association between the knee symptoms starting after hospitalization and an injury rather than a gradual progression over the years due to rheumatoid arthritis.

In February 2010, the Veteran reported he had a diagnosis of rheumatoid arthritis and he saw an outside rheumatologist, although he could not remember the name of the physician.  He stated he was not on any medication for his rheumatoid arthritis.

In August 2010, the Veteran testified at a Board hearing that he had problems with his rheumatoid arthritis two to four times a year.  He stated he would become "almost immobile" due to his pain.  He stated he had been prescribed Celebrex and Vioxx in the past year, and that they helped with his pain level.  He stated that the pain in his hands and shoulders would reach a level 8 out of 10 on the pain scale.  He indicated his rheumatoid arthritis affected his ability to work because it affected his ability to grip, and he was often in pain.  He stated his rheumatoid arthritis had worsened since his last VA examination in 2006, and requested a new VA examination.

In September 2010, the Veteran sought treatment with Mountain Rheumatology.  He reported he was diagnosed with rheumatoid arthritis in service in 1955, and again in 2000, where a physician prescribed Celebrex.  He stated he had never been placed on a disease modifying agent.  He reported intermittent attacks of arthritis, with intermittent pain in his hands, shoulders, ankles and hips.  He denied swelling except with his feet.  He felt his pain was worse in his muscles than in his joints, and that exercising helped his symptoms.  

On physical examination the Veteran had a good range of motion of all of his joints except for some decreased external rotation of his hips.  He did not have any swollen joints, although he had some edema of his bilateral ankles.  Dr. D.S.K. noted that there was "no evidence [the Veteran had] had rheumatoid arthritis for over 50 years," but it was possible he had a subset of rheumatoid called palindromic rheumatism, which causes intermittent flares.  Laboratory findings for rheumatoid arthritis factor were negative; however, palindromic arthritis remained a viable diagnosis even though x-rays showed osteoarthritis and he had a negative rheumatoid arthritis factor.  Dr. D.S.K. found that the Veteran's occasional swelling of the feet were not flare-ups of arthritis as the Veteran feared, as the edema was soft tissue swelling and not joint swelling.

In January 2011, the Veteran was again afforded a VA rheumatoid arthritis examination.  The Veteran reported he initially had arthritic symptoms in his bilateral ankles in 1955, which was thought to be rheumatic fever, but was later changed to a diagnosis of palindromic arthritis.  He did not have any recurrent discomfort in his ankles or other joints until approximately 2000.  He sought treatment in October 2000 from a private rheumatologist who diagnosed inflammatory arthritis; however, neither x-rays nor laboratory tests were done because the Veteran was uninsured.  In December 2000, he was found to have a negative arthritis profile and was diagnosed with early osteoarthritis and treated with Celebrex.  The examiner noted the September 2006 examination included negative laboratory findings and a "relatively benign appearing hand and wrist" examination.  During the 2011 examination, the Veteran indicated his symptoms were primarily in his bilateral hands and wrists, particularly through daily use.  He did not take any specific medication for joint pain.  He reported chronic swelling in his ankles.  The examiner noted the Veteran had a difficult time differentiating his reported ankle swelling from his chronic leg edema.  He had no discomfort in his ankles or feet.  He stated he had pain improvement with the use of Aspercream.  He reported some stiffness in his bilateral hands and ankles, especially after long drives (3 to 4 hours).  

Physical examination included range of motion testing for the right knee and the bilateral shoulders, wrists, ankles, and hands.  The examiner noted normal gross screening of the remaining joints, spine, and extremities.  The Veteran did not have swelling, discomfort, or muscle spasms associated with any of his joints during range of motion testing.  He also did not have tenderness to palpation, instability or ankylosis in any joint.  The examiner stated that upon repetitive testing the Veteran had no additional loss of motion due to painful motion or lack of endurance due to weakness or fatigue.  Laboratory testing revealed a negative rheumatoid factor.  X-rays revealed degenerative joint disease of the bilateral wrists, shoulders, and hands.  X-rays of the bilateral ankles revealed normal ankle joints with mild diffuse soft tissue edema.  X-rays of the right knee revealed mild degenerative changes.  He also had degenerative joint disease of the thoracic spine.  He was diagnosed with inactive palindromic rheumatism, a subset of rheumatoid arthritis.  

The examiner noted that the Veteran's negative rheumatoid factor and normal sedimentation rate indicated that he did not have active rheumatoid arthritis.  He also does not have any typical findings suggestive of residual damage from past rheumatoid arthritis.  Additionally, the examiner opined that his joint pains do not meet the palindromic rheumatism criteria of usually lasting from a few hours to several days with the attack then disappearing.  In addition, there should be no residual effects due to palindromic rheumatism such as bony abnormalities; however, the Veteran's x-rays revealed bony abnormalities of degenerative joint disease, which would indicate that his present joint symptoms are not due to palindromic rheumatism.  

The examiner opined that the Veteran's joint symptoms were most consistent with a diagnosis of degenerative joint disease, and not an inflammatory arthritis process because he had no inflammatory findings of redness, heat, swollen joints or synovial thickening on any of the joint examinations.  The examiner opined it was less likely as not that the Veteran's degenerative joint disease was due to or aggravated by his rheumatoid or palindromic arthritis as the Veteran has never had a diagnosis of rheumatoid arthritis which was severe enough to elevate the erythrocyte sedimentation rate or was associated with a positive rheumatoid factor.  This would indicate a lack of any inflammation which would be severe enough to damage the joints to cause degenerative joint disease.  Additionally, palindromic rheumatism would not result in any joint damage.  

Here, the Veteran's palindromic arthritis has been described as inactive.  Indeed, this is supported by x-ray and laboratory findings in 2006, 2009, 2010, and 2011.  As his arthritis has been clinically noted to be inactive, his testimony that he has 2-4 exacerbations of his arthritis a month cannot provide him with a compensable rating.

Initially, the Board notes the January 2011 VA examiner's opinion that the symptoms the Veteran attributed to rheumatic arthritis were, in fact, due to degenerative joint disease.  Even providing, arguendo, that the Veteran's joint symptoms are due to his rheumatic arthritis, the preponderance of the evidence is against a finding that a compensable rating is warranted for his rheumatoid/palindromic arthritis for chronic residuals of an inactive disease.  During his September 2006 VA examination he had a full range of motion of his bilateral wrists, ankles, and hands.  During his April 2009 VA knee examination the Veteran had a full range of motion of his bilateral knees.  In September 2010, Dr. D.S.K. noted the Veteran had a good range of motion in all joints except decreased external rotation of the hips.  

In his January 2011 VA examination, the Veteran had some loss of motion of his tested joints; however, none to a compensable degree within the criteria for each joint.  He was able to move both arms higher than shoulder level.  He had palmar flexion of his wrist greater than zero, and dorsiflexion greater than 15 degrees.  He had no gaps between his fingers and his thumb or the palmar crease bilaterally.  He had a full range of motion of his right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (arm), 5212 (wrist), 5228 (thumb), 5229 (fingers), and 5260-61 (knee).  Dorsiflexion of his ankles was limited to 10 degrees, but the examiner noted this was due to edema and not due to the joint.  He had full plantar motion of the bilateral ankles.  The Board finds that this limitation of motion would not meet the criteria for a 20 percent under Diagnostic Code 5271, for moderately limited motion of the ankle because he has complete plantar flexion of the ankle, and his dorsiflexion is limited by edema, which is not involved in the joint process itself, but in the soft tissue.

Based on the foregoing, the Veteran has never had compensable limitation of motion during the claim period on appeal.  The Board additionally finds that ratings of 10 percent for each major joint or group of joints affected by limitation of motion is not warranted because the Veteran's limitation of motion was not objectively confirmed by findings of swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5002.  While the Veteran has edema of his ankles it was noted to be soft tissue in origin, and specifically not related to rheumatoid/palindromic arthritis.  Otherwise, there is no indication of swelling or muscle spasm in the record.  During his January 2011 examination, when he was noted to have some limitation of motion of joints, the examiner specifically noted that the Veteran did not have discomfort with any range of motion demonstrated on testing.  Without objective evidence of swelling, muscle spasm or painful motion, a compensable rating is not warranted.

The Veteran is competent to state, as he has in this case, that he currently experiences joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, while at his August 2010 hearing, the Veteran testified that his palindromic arthritis is so severe that it causes him to become "practically immobile" two to four times per year.  The Veteran's testimony does not reflect the mild symptoms of arthritis that are recorded by his VA and non-VA physicians through x-rays and laboratory findings.  There are also limited reports of him seeking treatment for his joint pain, and he reported that exercise and multivitamins were helping to relieve his symptoms.  As such, the Board finds his contemporaneous complaints in treatment to be more credible than the Veteran's statements and testimony.

The Board has considered whether an extraschedular evaluation is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the Board finds that the Veteran's disability level and symptomatology are contemplated by the rating schedule.  Diagnostic Code 5002 allows for rheumatoid (or palindromic) arthritis to be rated under active or inactive criteria.  The criteria for inactive rheumatoid arthritis allows for separate ratings under diagnostic codes for loss of motion, and provides for compensable ratings for noncompensable loss of motion.  Given the Veteran has inactive palindromic arthritis with a good range of motion and no objective evidence of painful motion, his disability level and symptomatology are more than adequately contemplated by the rating schedule.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for rheumatoid arthritis is denied.


REMAND

Hypertension

On his claim of entitlement to service connection for hypertension, the Veteran indicated that his hypertension began in October 2004.  In January 2005, the Veteran wrote that "several bouts" with rheumatoid arthritis, beginning during service, "caused [him to develop] hypertension." 

During his August 2010 Board hearing, the Veteran testified that his treating "heart specialist," (Dr. Kessler), informed him that his hypertension was related to his arthritis because "arthritis affects the immune system, which affects everything in the body."  He stated that as he aged, the affect of the arthritis on his body worsened, and alluded that this process thereby caused his hypertension.  The Veteran reported he was treated by Dr. K. once a year, and the Veteran's representative reported that they would provide treatment records from Dr. K. within the 30-day period the Acting Veterans Law Judge had left the claims file open for additional information.  

The Veteran has not submitted records for Dr. K., or provided a VA Form 21-4142 Authorization and Consent to Release Information for his treatment with Dr. K. or through Porter Hospital.  As the Veteran has indicated his treatment records with Dr. K. contain a positive nexus between his hypertension and his service-connected rheumatoid arthritis, the claim must be remanded so that the VA can attempt to obtain these private records.

Additionally, on his November 2007 substantive appeal the Veteran provided an additional theory of entitlement for hypertension.  He believes he developed hypertension secondary to his depression and bipolar disorder, which began in service.  As the claim for service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, has not yet been addressed, the Board finds that the claim for entitlement to hypertension is not ripe for final appellate consideration as it is intertwined with his unadjudicated claim of entitlement to service connection for an acquired psychiatric disorder.

Gastrointestinal disorder

While the October 2006 rating decision on appeal listed peptic ulcer disease, the Board has recharacterized the Veteran's claim as for a gastrointestinal disorder, as noted on the cover page, in order to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for one psychiatric diagnosis encompass claims for service connection for all psychiatric disabilities). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

When determining whether service connection is warranted, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

In addition, the Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Here, the Veteran filed a claim of entitlement to service connection for peptic ulcer disease in February 2005.  On a VA Form 21-4142 Authorization and Consent to Release Information to the VA, the Veteran indicated that he was treated for an ulcer in August 2000.

Treatment records contained in the claims file show that the Veteran underwent an upper gastrointestinal endoscopy in August 2000.  The endoscopy revealed Grade II esophagitis with no bleeding, a medium hiatus hernia, and one bleeding cratered gastric ulcer with pigmented material measuring 50 mm in his largest dimension.  The gastric ulcer was successfully injected with epinephrine for homeostasis.  He was given a prescription for Prevacid, and told to avoid non-steroidal anti-inflammatory drugs (NSAIDs).  

In December 2000, the Veteran was given a prescription for Celebrex and Vioxx for his arthritis.  He was also noted to be taking Pepcid AC.  

In October 2004, he complained of epigastric pain, and the Veteran sought private treatment to rule out another ulcer.  An esophagogastroduondenoscopy revealed mild erosive esophagitis and chronic gastritis, but no ulcers.  Upon further evaluation, his abdominal pain was found to be due to an aortic dissection type III which led to a coma, and the Veteran was hospitalized for more than one month.

An undated private treatment record, seemingly from the time he was hospitalized in 2004, included a diagnosis of gastroesophageal reflux disease (GERD), and a prescription for Omeprazole.

During his August 2010 Board hearing, the Veteran testified that the medication he was taking to control pain symptoms associated with his rheumatoid arthritis resulted in the development of a gastric ulcer in 2000.  He did not allege any residuals of his 2000 ulcer, nor does the evidence of record indicate he was treated for his ulcer again after 2000.  

In January 2011, the Veteran was afforded a VA examination.  He reported the history of his ulcer, included treatment in August 2000 with an injection of epinephrine and resolution of the bleeding.  He reported he had been kept on Omeprazole since the episode of bleeding, and has no residual symptoms.  He reported no abdominal pain, nausea, vomiting, or melena.  He had no symptoms of heartburn or GERD.  The examiner opined that the Veteran's August 2000 peptic ulcer was at least as likely as not caused by the Celebrex and aspirin the Veteran was prescribed for his rheumatoid arthritis.  (Emphasis added).  The examiner indicated that the Veteran's alcohol consumption and smoking were also factors in his development of the August 2000 ulcer.  The examiner diagnosed "peptic ulcer disease, status post bleeding gastric ulcer, presently asymptomatic on chronic Omeprazole therapy."

Based on a review of the record it is unclear if the Veteran has any present residuals from his August 2000 peptic ulcer disease.  While the January 2011 examiner noted the Veteran was on chronic Omeprazole therapy for his asymptomatic August 2000 peptic ulcer, the record reveal he is on prescription Omeprazole for diagnosed GERD.  There is no indication from the record that the Veteran's GERD is related to the use of NSAIDs.  On remand, the Veteran should be afforded an additional VA examination to determine if he suffered from any residuals from his August 2000 peptic ulcer at any time from February 2004 to the present.  The VA examiner should also diagnose any gastrointestinal disorders the Veteran currently suffers from and provide opinions regarding the etiology of all diagnosed disorders.

TDIU

When the Veteran filed his February 2005 claims of entitlement he stated his belief that the medications he is prescribed for his rheumatoid arthritis and hypertension negatively affect his ability to work, and cause him to be unemployable.  As such, the Veteran's claim for entitlement to service connection for hypertension is intertwined with his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his hypertension.  Of particular interest are records from Dr. K., and Porter Hospital.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be scheduled for a VA examination to ascertain the etiology of any current gastrointestinal disorder(s).  The examiner is to be provided access to the claim file, a copy of this REMAND and virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  Any medically indicated special tests should be accomplished.  All current disorders of the digestive system should be clearly reported.  The examiner should be given a copy of the Disability Examination Worksheet for Stomach, Duodenum, and Peritoneal Adhesions.

The examiner is requested to provide the following opinions:

a) Has the Veteran had any residuals from his August 2000 peptic ulcer from February 2004 to the present?  
b) If so, then is it at least as likely as not (a 50% or higher degree of probability) that his residuals of a peptic ulcer were caused or aggravated by his use of NSAIDs to control his service-connected rheumatoid arthritis?  If multiple factors contributed to his development of a peptic ulcer, then the examiner should opine, if possible, as to what percentage of the Veteran's current residuals of an ulcer are attributable to NSAIDs use and what percentage is attributable to alcohol abuse and smoking.  The examiner is requested to comment on the 2011 examiner's indication that NSAIDs, alcohol abuse and smoking all contributed to the Veteran's ulcer development.  
c) If not, then the examiner is requested to list any other current gastrointestinal disorders the Veteran may have, and to provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed current gastrointestinal disorder was caused or aggravated by his service-connected rheumatoid arthritis.

The examiner should provide a rationale for all opinions offered. 

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran must be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must readjudicate the claims on appeal.  The RO must address the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, as his claim of entitlement to service connection for hypertension is intertwined with that additional claim.  If the benefits on appeal are not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


